- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of May, 2010 (Commission File No. 001-32221) , GOL LINHAS AÉREAS INTELIGENTES S.A. (Exact name of registrant as specified in its charter) GOL INTELLIGENT AIRLINES INC. (Translation of Registrant's name into English) R. Tamoios, 246 Jd. Aeroporto 04630-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): GOL LINHAS AÉREAS INTELIGENTES S.A. C.N.P.J. n.º 06.164.253/0001-87 N.I.R.E. 35.300.314.441 MINUTES OF THE BOARD OF DIRECTORS MEETING HELD ON MAY 05, 2010 Date, time and place : May 05, 2010, at 05:00 p.m., on Praça Comte. Linneu Gomes, S/N, Portaria 3  Prédio 07  Board of Directors Meeting Room, Jardim Aeroporto, São Paulo ( Company ). Attendance : all the members of the Board of Directors of the Company. Presiding Board : Mr. Constantino de Oliveira Junior, as chairman of the meeting, invited me, Henrique Constantino, to be the secretary of the meeting. Call : Waived, due to the attendance of all the members of the Board of Directors. Agenda : To resolve on: (a) the introduction of the Companys committees; (b) approval of the Financial Statements of the Company relating to the first quarter of 2010, with the special review by Deloitte Touche Tohmatsu Auditores Independentes (Deloitte); (c) confirmation of the increase of the capital stock of the Company, as a result of the exercise of the stock purchase option, in accordance with the Companys Stock Purchase Option Plan, approved on December 09, 2004, as amended (Stock Option Plan); (d) partial confirmation of the increase of the capital stock of the Company, pursuant to the resolution taken by the Board of Directors on 03.11.2010 (
